a

Received

Wag

AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified) , Page 1 of |

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

United States of America JUDGMENT IN A CRIMINAL CASE
: v. (For Offenses Committed On or After November 1, 1987)
Osiel Granados-Cruz Case Number: 3:20-mj-20332

Serena Premiee,
Defendant's Attornay

 

 

 

 

REGISTRATION NO. 94340298

 

 

 

 

 

 

 

 

 

 

 

_THE DEFENDANT: | FEB 12 2020
El pleaded guilty to count(s) 1 of Complaint | SSE onan
LC was found guilty to count(s) gouTHEnN BisThG? OF CATT
after a plea of not guilty.
Accordingly, the defendant i is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section Nature of Offense Count Number(s) |
8:1325 . ILLEGAL ENTRY (Misdemeanor) 1.
LI ‘The defendant has been found not guilty on count(s)
oO Count(s) _ . dismissed on the motion of the United States.
IMPRISONMENT —

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be

imprisoned for a term oft. ‘
N

sf

_€) TIME SERVED oOo! days

 

Assessment: $10 WAIVED Fine: WAIVED |
. Xl Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in

~ the defendant’s possession at the time of arrest upon their deportation or removal.

LI Court recommends defendant be deported/removed with relative, charged in case

 

 

_ ITIS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court rand
United States Attorney of any material change in the defendant's economic circumstances.

Wednesday, February 12, 2020

 

Date of Imposition of Sentence

a

DUSM 7S | HONORABLE ROBERT N. BLOCK
7 : UNITED STATES MAGISTRATE JUDGE

 

Clerk’s Office Copy ——-3:20-mj-20332_

 
